PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of May 21, 2008 (as amended, modified, restated
or supplemented from time to time, the “Pledge Agreement”) is by and among the
parties identified as “Pledgors” on the signature pages hereto and such other
parties as may become Pledgors hereunder after the date hereof by executing a
Pledge Supplement Agreement in the form attached hereto as Schedule I and made a
part hereof (individually a “Pledgor”, and collectively the “Pledgors”) and Bank
of America, N.A., as collateral agent under the Intercreditor Agreement (defined
below) (in such capacity, the “Collateral Agent”) for the Secured Creditors
(defined below).

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of Ruby Tuesday, Inc.,
a Georgia corporation (“Ruby Tuesday” or the “Borrower”), pursuant to the terms
of that certain Amended and Restated Revolving Credit Agreement dated as of
February 28, 2007 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and Bank of America, N.A., as administrative agent
for the Lenders (“Administrative Agent”), issuing bank and swing line lender;
and

 

WHEREAS, Ruby Tuesday has entered into that certain Amended and Restated Loan
Facility Agreement and Guaranty dated as of November 19, 2004 (as amended,
modified, supplemented or extended from time to time, the “Loan Facility
Agreement”) among Ruby Tuesday as the sponsor, the participants from time to
time party thereto (the “Participants”) and Bank of America, N.A. as servicer
and agent for the Participants (the “Servicer”); and

 

WHEREAS, pursuant to that certain Amended and Restated Note Purchase Agreement
dated as of May 21, 2008 among Ruby Tuesday and the purchasers party thereto
(the “Senior Note Purchasers”) (as amended, modified, restated or supplemented
from time to time, the “Senior Note Purchase Agreement”), Ruby Tuesday has
issued and sold to the Senior Note Purchasers Amended and Restated Senior
Secured Notes, Series A, due April 1, 2010 and Amended and Restated Senior
Secured Notes, Series B, due April 1, 2013 (together with all notes issued in
substitution or exchange therefore or in replacement thereof in accordance with
the terms of the Senior Note Purchase Agreement, the “Senior Notes”); and

 

WHEREAS, the Lenders, the Participants and the Senior Note Purchasers have each
required that the Pledgors execute and deliver to the Collateral Agent, for the
benefit of the Secured Creditors, this Pledge Agreement; and

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

1.

Definitions.

 

(a)         Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Intercreditor Agreement.

 

(b)        As used herein, the following terms shall have the meanings assigned
thereto in the UCC: Accession, Financial Asset, Proceeds and Security.

 

(c)        As used herein, the following terms shall have the meanings set forth
below:

 

 

“Administrative Agent” has the meaning provided in the Recitals hereof.

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

 

“Borrower” has the meaning provided in the Recitals hereof.

 

 

“Collateral Agent” has the meaning provided in the introductory paragraph
hereof.

 

 

“Credit Agreement” has the meaning provided in the Recitals hereof.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default Rate” has the meaning provided in the Intercreditor Agreement.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Enforcement Event” has the meaning provided in the Intercreditor Agreement.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

 

“Event of Default” has the meaning provided in the Intercreditor Agreement.

 

 

“Financing Documents” has the meaning provided in the Intercreditor Agreement.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

 

“Governmental Authority” means any nation or government, any state of other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions pertaining to government.

 

“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement dated as of the date hereof among the Borrower, the Subsidiaries of
the Borrower party thereto, the Senior Note Purchasers, the Administrative
Agent, on behalf of all of the Lenders under the Credit Agreement, the Servicer
on behalf of all the Participants under the Loan Facility Agreement and the
Collateral Agent, as amended, modified, supplemented or extended from time to
time.

 

 

“Lenders” has the meaning provided in the Recitals hereof.

 

“Lien” has the meaning provided in the Intercreditor Agreement.

 

2

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

“Loan Facility Agreement” has the meaning provided in the Recitals hereof.

 

“Non-Voting Equity” has the meaning provided in Section 2 hereof.

 

“Participants” has the meaning provided in the Recitals hereof.

 

“Permitted Liens” means any Lien which is permitted under each of the Credit
Agreement, the Loan Facility Agreement and the Senior Note Purchase Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

 

“Pledgor” and “Pledgors” has the “meaning provided in the introductory paragraph
hereof.

 

 

“Requisite Creditors” has the meaning provided in the Intercreditor Agreement.

 

“Ruby Tuesday” has the meaning provided in the Recitals hereof

 

“Secured Creditors” means the collective reference to the holders of the Senior
Secured Obligations and “Secured Creditor” means any one of them.

 

“Securities Act” has the meaning provided in Section 8 hereof.

 

“Senior Note Purchasers” has the meaning provided in the Recitals hereof.

 

“Senior Note Purchase Agreement” has the meaning provided in the Recitals
hereof.

 

 

“Senior Notes” has the meaning provided in the Recitals hereof.

 

“Senior Secured Obligations” has the meaning provided in the Intercreditor
Agreement.

 

“Servicer” has the meaning provided in the Recitals hereof.

 

“Subsidiary” has the meaning provided in the Intercreditor Agreement.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Georgia.

 

“Voting Equity” has the meaning provided in Section 2 hereof.

 

2.          Pledge and Grant of Security Interest. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Senior Secured Obligations, each
Pledgor hereby grants, pledges and assigns to the Collateral Agent, for the
benefit of the Secured Creditors, a continuing security interest in, and a right
to set-off against, any and all right, title and interest of such Pledgor in and
to the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Pledged Collateral”):

 

(a)         Pledged Shares. (i) One hundred percent (100%) (or, if less, the
full amount owned by such Pledgor) of the issued and outstanding Equity
Interests owned by such Pledgor of

 

3

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

each Domestic Subsidiary set forth on Schedule 2(a) attached hereto and (ii)
sixty-six percent (66%) (or, if less, the full amount owned by such Pledgor) of
the issued and outstanding shares of Equity Interests entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and one
hundred percent (100%) (or, if less, the full amount owned by such Pledgor) of
the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by
such Pledgor of each Foreign Subsidiary directly owned by such Pledgor set forth
on Schedule 2(a) attached hereto, in each case together with the certificates
(or other agreements or instruments), if any, representing such Equity
Interests, and all options and other rights, contractual or otherwise, with
respect thereto (collectively, together with the Equity Interests described in
Section 2(b) below, the “Pledged Shares”), including, but not limited to, the
following:

 

(A)        all shares, securities, membership interests and other Equity
Interests or other property representing a dividend or other distribution on or
in respect of any of the Pledged Shares, or representing a distribution or
return of capital upon or in respect of the Pledged Shares, or resulting from a
stock split, revision, reclassification or other exchange therefor, and any
other dividends, distributions, subscriptions, warrants, cash, securities,
instruments, rights, options or other property issued to or received or
receivable by the holder of, or otherwise in respect of, the Pledged Shares; and

 

(B)        without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the any Financing Document, in the
event of any consolidation or merger involving the issuer of any Pledged Shares
and in which such issuer is not the surviving entity, all Equity Interests of
the successor entity formed by or resulting from such consolidation or merger.

 

(b)         Additional Shares. (i) One hundred percent (100%) (or, if less, the
full amount owned by such Pledgor) of the issued and outstanding Equity
Interests owned by such Pledgor of any Person that hereafter becomes a Domestic
Subsidiary and (ii) sixty-six percent (66%) (or, if less, the full amount owned
by such Pledgor) of the Voting Equity and one hundred percent (100%) (or, if
less, the full amount owned by such Pledgor) of the Non-Voting Equity owned by
such Pledgor of any Person that hereafter becomes a Foreign Subsidiary directly
owned by such Pledgor, including, without limitation, the certificates (or other
agreements or instruments) representing such Equity Interests.

 

(c)         Accessions and Proceeds. All Accessions and all Proceeds of any and
all of the foregoing.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Collateral Agent as collateral security for
the Senior Secured Obligations. Upon delivery to the Collateral Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Collateral
of such Pledgor and shall be subject to the terms of this Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Equity
Interests.

 

3.          Security for Senior Secured Obligations. The security interest
created hereby in the Pledged Collateral of each Pledgor constitutes continuing
collateral security for all of the Senior Secured Obligations (subject to
Section 23 hereof).

 

 

4.

Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

 

(a)         Delivery of Certificates. Each Pledgor shall deliver to the
Collateral Agent Agent (i) simultaneously with or prior to execution and
delivery of this Pledge Agreement, all

 

4

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

certificates, if any, representing the Pledged Shares of such Pledgor and (ii)
promptly upon the receipt thereof by or on behalf of a Pledgor, all other
certificates and instruments constituting Pledged Collateral of a Pledgor. Prior
to delivery to the Collateral Agent, all such certificates and instruments
constituting Pledged Collateral of a Pledgor shall be held in trust by such
Pledgor for the benefit of the Collateral Agent pursuant hereto. All such
certificates and instruments shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit 4(a) attached
hereto.

 

(b)         Additional Securities. If such Pledgor shall receive (or become
entitled to receive) by virtue of its being or having been the owner of any
Pledged Collateral, any (i) certificate or instrument, including without
limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares or membership or other
Equity Interests, stock splits, spin-off or split-off, promissory notes or other
instruments; (ii) option or right, whether as an addition to, substitution for,
conversion of, or an exchange for, any Pledged Collateral or otherwise in
respect thereof; (iii) dividends payable in securities; or (iv) distributions of
securities or other Equity Interests, cash or other property in connection with
a partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then such Pledgor shall accept and receive each such
certificate, instrument, option, right, dividend or distribution in trust for
the benefit of the Collateral Agent, shall segregate it from such Pledgor’s
other property and shall deliver it forthwith to the Collateral Agent in the
exact form received together with any necessary endorsement and/or appropriate
stock power duly executed in blank, substantially in the form provided in
Exhibit 4(a), to be held by the Collateral Agent as Pledged Collateral and as
further collateral security for the Senior Secured Obligations.

 

(c)         Financing Statements. Each Pledgor authorizes the Collateral Agent
to file one or more financing statements (with a description of the Pledged
Collateral contained herein) disclosing the Collateral Agent’s security interest
in the Pledged Collateral. Each Pledgor agrees to execute and deliver to the
Collateral Agent such financing statements and other filings as may reasonably
be requested by the Collateral Agent in order to perfect and protect the
security interest created hereby in the Pledged Collateral of such Pledgor.

 

5.          Representations and Warranties. Each Pledgor hereby represents and
warrants to the Collateral Agent, for the benefit of the Secured Creditors, that
so long as any of the Senior Secured Obligations remains outstanding (other than
any indemnity obligations that survive the termination of the commitments
relating thereto) and until all of the commitments relating thereto have been
terminated:

 

(a)         Authorization of Pledged Shares. The Pledged Shares owned by such
Pledgor are duly authorized and validly issued, are fully paid and nonassessable
and are not subject to the preemptive rights of any Person.

 

(b)         Title. Such Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor other than Permitted Liens.

 

(c)         Exercising of Rights. The exercise by the Collateral Agent of its
rights and remedies hereunder will not violate any law or governmental
regulation or any material contractual restriction binding on or affecting such
Pledgor or any of its property.

 

5

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

(d)         Pledgor’s Authority. No authorization, approval or action by, and no
notice or filing with any Governmental Authority or with the issuer of any
Pledged Collateral or any other Person is required either (i) for the pledge
made by such Pledgor or for the granting of the security interest by such
Pledgor pursuant to this Pledge Agreement (except as have been already obtained)
or (ii) for the exercise by the Collateral Agent or the Secured Creditors of
their rights and remedies hereunder (except as may be required by the UCC or
applicable foreign laws or laws affecting the offering and sale of securities).

 

(e)         Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Collateral Agent for the benefit of the
Secured Creditors, in the Pledged Collateral owned by such Pledgor. The taking
of possession by the Collateral Agent of the certificates representing the
Pledged Shares and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority of the Collateral
Agent’s security interest in the Pledged Shares consisting of certificated
securities of Domestic Subsidiaries and, when properly perfected by filing or
registration, in all other Pledged Collateral represented by such Pledged Shares
and instruments securing the Senior Secured Obligations. Except as set forth in
this Section 5(e), no action is necessary to perfect or otherwise protect such
security interest.

 

(f)         Partnership and Membership Interests. Except as previously disclosed
to the Collateral Agent, none of the Pledged Shares consisting of partnership or
limited liability company interests owned by such Pledgor (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC, (iii)
is an investment company security, (iv) is held in a securities account or (v)
constitutes a Security or a Financial Asset.

 

(g)         No Other Interests. As of the date hereof, such Pledgor does not own
any Equity Interests in any Subsidiary other than as set forth on Schedule 2(a)
attached hereto.

 

6.          Covenants. Each Pledgor hereby covenants, that so long as any of the
Senior Secured Obligations remain outstanding and until all of the commitments
relating thereto have been terminated, such Pledgor shall:

 

(a)         Books and Records. Mark its books and records (and shall cause the
issuer of the Pledged Shares of such Pledgor to mark its books and records) to
reflect the security interest granted to the Collateral Agent, for the benefit
of the Secured Creditors, pursuant to this Pledge Agreement.

 

(b)         Defense of Title. Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Financing
Documents.

 

(c)         Further Assurances. Promptly execute and deliver at its expense all
further instruments and documents and take all further action that may be
reasonably necessary and desirable or that the Collateral Agent may reasonably
request in order to (i) perfect and protect the security interest created hereby
in the Pledged Collateral of such Pledgor (including, without limitation, any
and all action necessary to satisfy the Collateral Agent that the Collateral
Agent has obtained a first priority perfected security interest in all Pledged
Collateral); (ii) enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder in respect of the Pledged Collateral of such Pledgor; and
(iii) otherwise effect the purposes of this Pledge Agreement, including, without
li mitation and if requested by the Collateral Agent, delivering to

 

6

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

the Collateral Agent upon its request after the occurrence of an Event of
Default, irrevocable proxies in respect of the Pledged Collateral of such
Pledgor.

 

(d)         Amendments. Not make or consent to any amendment or other
modification or waiver with respect to any of the Pledged Collateral of such
Pledgor or enter into any agreement or allow to exist any restriction with
respect to any of the Pledged Collateral of such Pledgor other than pursuant
hereto or as may be permitted under the Financing Documents.

 

(e)         Compliance with Securities Laws. File all reports and other
information now or hereafter required to be filed by such Pledgor with the
United States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Pledged Collateral of
such Pledgor.

 

(f)         Issuance or Acquisition of Equity Interests. Not, without executing
and delivering, or causing to be executed and delivered, to the Collateral Agent
such agreements, documents and instruments as the Collateral Agent may
reasonably request for the purpose of perfecting its security interest therein,
issue or acquire any Equity Interests constituting Pledged Collateral consisting
of an interest in a partnership or a limited liability company that (i) is dealt
in or traded on a securities exchange or in a securities market, (ii) by its
terms expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a securities account or
(v) constitutes a Security or a Financial Asset.

 

7.          Advances by Secured Creditors. On failure of any Pledgor to perform
any of the covenants and agreements contained herein which constitutes an Event
of Default and while such Event of Default is continuing, the Collateral Agent
may, at its sole option and in its sole discretion, upon prior notice to the
Pledgors, perform the same and in so doing may expend such sums as the
Collateral Agent may deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against any adverse claim and all other expenditures that the
Collateral Agent or the Secured Creditors may make for the protection of the
security hereof or may be compelled to make by operation of law. All such sums
and amounts so expended shall be repayable by the Pledgors on a joint and
several basis (subject to Section 23 hereof) promptly upon timely notice thereof
and demand therefor, shall constitute additional Senior Secured Obligations and
shall bear interest from the date said amounts are expended at the Default Rate.
No such performance of any covenant or agreement by the Collateral Agent or the
Secured Creditors on behalf of any Pledgor, and no such advance or expenditure
therefor, shall relieve the Pledgors of any default under the terms of this
Pledge Agreement, the Financing Documents or any other documents relating to the
Senior Secured Obligations.

 

 

8.

Remedies.

 

(a)         General Remedies. Upon the occurrence of an Event of Default and
during the continuation thereof, the Collateral Agent and the Secured Creditors
shall have, in addition to the rights and remedies provided herein, in the
Financing Documents, in any other documents relating to the Senior Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the Uniform
Commercial Code of the jurisdiction applicable to the affected Pledged
Collateral.

 

(b)        Sale of Pledged Collateral. Upon the occurrence of an Event of
Default and during the continuation thereof, without limiting the generality of
this Section 8 and without notice, the Collateral Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Collateral Agent may deem commercially reasonable, for cash,
credit or for future delivery or otherwise in accordance with applicable

 

7

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

law. To the extent permitted by law, any Secured Creditor may in such event, bid
for the purchase of such securities. Each Pledgor agrees that, to the extent
notice of sale shall be required by law and has not been waived by such Pledgor,
any requirement of reasonable notice shall be met if notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 14 of this Pledge Agreement at
least ten days before the time of such sale. The Collateral Agent shall not be
obligated to make any sale of Pledged Collateral of such Pledgor regardless of
notice of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

(c)         Private Sale. Upon the occurrence of an Event of Default and during
the continuation thereof, the Pledgors recognize that the Collateral Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Shares or any of the securities constituting Pledged Collateral and
that the Collateral Agent may, therefore, determine to make one or more private
sales of any such Pledged Collateral to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may be at prices and on other terms less favorable than the
prices and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to delay sale of any such Pledged Collateral for the
period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under the Securities Act or
under applicable state securities laws. Each Pledgor further acknowledges and
agrees that any offer to sell such Pledged Collateral that has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933, as amended (the “Securities Act”)), or (ii) made privately in the
manner described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Collateral Agent may, in such event, bid for the
purchase of such Pledged Collateral.

 

(d)        Retention of Pledged Collateral. To the extent permitted under
applicable law, in addition to the rights and remedies hereunder, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may, after providing the notices required by Sections 9-620 and 9-621 of
the UCC or otherwise complying with the requirements of applicable law of the
relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in satisfaction of the Senior Secured Obligations. Unless and until
the Collateral Agent shall have provided such notices, however, the Collateral
Agent shall not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Senior Secured Obligations for any reason.

 

(e)         Deficiency. In the event that the proceeds of any sale, collection
or realization are insufficient to pay all amounts to which the Collateral Agent
or the Secured Creditors are legally entitled, the Pledgors shall be jointly and
severally liable (subject to Section 23 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and attorneys’ fees and expenses. Any surplus remaining after the full payment
and satisfaction of the Senior Secured Obligations shall be returned to the
Pledgors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

 

 

9.

Rights of the Collateral Agent.

 

(a)         Power of Attorney. Each Pledgor hereby designates and appoints the
Collateral Agent, on behalf of the Secured Creditors, and each of its designees
or agents, as attorney-in-fact of such

 

8

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

Pledgor, irrevocably and with power of substitution, with authority to take any
or all of the following actions upon the occurrence and during the continuation
of an Event of Default:

 

(i)         to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Pledged Collateral, all as the Collateral
Agent may deem appropriate;

 

(ii)        to commence and prosecute any actions at any court for the purposes
of collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

 

(iii)       to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Collateral Agent may
deem appropriate;

 

(iv)       to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;

 

(v)        to direct any parties liable for any payment in connection with any
of the Pledged Collateral to make payment of any and all monies due and to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct;

 

(vi)       to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Pledged Collateral;

 

(vii)      to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

 

(viii)     to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Collateral Agent may deem appropriate in order to perfect and maintain
the security interests and liens granted in this Pledge Agreement and in order
to fully consummate all of the transactions contemplated therein;

 

(ix)       to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Collateral Agent may deem appropriate;

 

(x)        to vote for a shareholder or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral into the name of the Collateral Agent or one or more of the Secured
Creditors or into the name of any transferee to whom the Pledged Collateral or
any part thereof may be sold pursuant to Section 8 hereof; and

 

(xi)       to do and perform all such other acts and things as the Collateral
Agent may deem appropriate or convenient in connection with the Pledged
Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Senior Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Collateral Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges and options expressly or
implicitly granted to the Collateral Agent in this Pledge Agreement, and shall
not be liable for any failure to do so or any delay in doing so. The Collateral
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred

 

9

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

on the Collateral Agent solely to protect, preserve and realize upon its
security interest in the Pledged Collateral. To the extent any Secured Creditor
obtains or seeks to obtain any benefit from this Pledge Agreement or asserts or
claims any interest in the Pledged Collateral shall be deemed to have agreed to
appoint the Collateral Agent as its attorney-in-fact with all rights and powers
conferred to the Collateral Agent under this Pledge Agreement.

 

(b)        Assignment by the Collateral Agent. The Collateral Agent may from
time to time assign the Pledged Collateral and any portion thereof to a
successor agent in accordance with the Intercreditor Agreement, and the assignee
shall be entitled to all of the rights and remedies of the Collateral Agent
under this Pledge Agreement in relation thereto.

 

(c)         The Collateral Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Collateral Agent hereunder and to account for all proceeds thereof,
the Collateral Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Pledgors shall be
responsible for preservation of all rights in the Pledged Collateral, and the
Collateral Agent shall be relieved of all responsibility for the Pledged
Collateral upon surrendering it or tendering the surrender of it to the
Pledgors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equal to that which
the Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any of the Pledged Collateral.

 

 

(d)

Voting Rights in Respect of the Pledged Collateral.

 

(i)         So long as no Event of Default shall have occurred and be
continuing, each Pledgor may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral of such Pledgor or any part thereof
for any purpose not inconsistent with the terms of this Pledge Agreement or the
Financing Documents; and

 

(ii)        Upon the occurrence and during the continuance of an Event of
Default and upon notice to the applicable Pledgor from the Collateral Agent, all
rights of a Pledgor to exercise the voting and other consensual rights that it
would otherwise be entitled to exercise pursuant to paragraph (i) of this
subsection shall cease and all such rights shall thereupon become vested in the
Collateral Agent, which shall then have the sole right to exercise such voting
and other consensual rights.

 

 

(e)

Dividend Rights in Respect of the Pledged Collateral.

 

(i)          So long as no Event of Default shall have occurred and be
continuing and subject to Section 4(b) hereof, each Pledgor may receive and
retain any and all dividends and distributions (other than stock dividends and
other dividends and distributions constituting Pledged Collateral addressed
hereinabove) or interest paid in respect of the Pledged Collateral to the extent
they are allowed under the Financing Documents.

 

 

(ii)

Upon the occurrence and during the continuance of an Event of Default:

 

(A)        all rights of a Pledgor to receive the dividends, distributions and
interest payments that it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection shall cease and all such rights
shall thereupon be vested in

 

10

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

the Collateral Agent, which shall then have the sole right to receive and hold
as Pledged Collateral such dividends, distributions and interest payments; and

 

(B)        all dividends and interest payments that are received by a Pledgor
contrary to the provisions of paragraph (A) of this subsection shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Pledgor, and shall be forthwith paid over to the
Collateral Agent as Pledged Collateral in the exact form received, to be held by
the Collateral Agent as Pledged Collateral and as further collateral security
for the Senior Secured Obligations.

 

(f)         Release of Pledged Collateral. To the extent permitted by and in
accordance with the Intercreditor Agreement, the Collateral Agent may release
any of the Pledged Collateral from this Pledge Agreement or may substitute any
of the Pledged Collateral for other Pledged Collateral without altering, varying
or diminishing in any way the force, effect, lien, pledge or security interest
of this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted. Notwithstanding
the foregoing, the Collateral Agent may release any Lien on any Pledged
Collateral granted to or held by the Collateral Agent under this Pledge
Agreement (i) upon the termination of the Pledge Agreement in accordance with
the terms of the Intercreditor Agreement, (ii) that is transferred or to be
transferred as part of or in connection with any transfer or other disposition
permitted under the Financing Documents, or (iii) as approved in accordance with
the Intercreditor Agreement.

 

10.        Application of Proceeds. After the occurrence of an Enforcement
Event, any payments hereunder and any proceeds of the Pledged Collateral, when
received by the Collateral Agent or any of the Secured Creditors in cash or its
equivalent, will be applied in reduction of the Senior Secured Obligations in
the order set forth in the Intercreditor Agreement, and each Pledgor irrevocably
waives the right to direct the application of such payments and proceeds and
acknowledges and agrees that the Collateral Agent shall have the continuing and
exclusive right to apply and reapply any and all such payments and proceeds in
the Collateral Agent’s sole discretion, notwithstanding any entry to the
contrary upon its books and records.

 

11.

Continuing Agreement.

 

(a)         This Pledge Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Senior
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated. Upon payment or other satisfaction of all
Senior Secured Obligations and termination of all commitments relating thereto,
this Pledge Agreement shall be automatically terminated and the Collateral Agent
and the Secured Creditors shall, upon the request and at the expense of the
Pledgors, forthwith release all of its liens and security interests hereunder,
shall return all certificates or instruments pledged hereunder and shall execute
and deliver all UCC termination statements and/or other documents reasonably
requested by the Pledgors evidencing such termination. Notwithstanding the
foregoing, all releases and indemnities provided hereunder shall survive
termination of this Pledge Agreement.

 

(b)        This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Senior Secured Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any Secured
Creditor as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Senior
Secured Obligations is rescinded or must be restored or returned, all costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Collateral Agent or any

 

11

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

Secured Creditor in defending and enforcing such reinstatement shall be deemed
to be included as a part of the Senior Secured Obligations.

 

12.        Amendments and Waivers. This Pledge Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except by a written notice instrument executed by each Pledgor and the
Collateral Agent; provided, that the Collateral Agent may not amend, waive,
modify, change, discharge or terminate any provision of this Pledge Agreement
without the written consent of the Requisite Creditors.

 

13.         Successors in Interest. This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall be binding upon
each Pledgor, its successors and assigns, and shall inure, together with the
rights and remedies of the Collateral Agent and the Secured Creditors hereunder,
to the benefit of the Collateral Agent and the Secured Creditors and their
successors and permitted assigns; provided, however, that, except as provided in
the Intercreditor Agreement, none of the Pledgors may assign its rights or
delegate its duties hereunder without the prior written consent of the requisite
Secured Creditors under the Intercreditor Agreement. To the fullest extent
permitted by law, each Pledgor hereby releases the Collateral Agent and each
Secured Creditor, and their respective successors and assigns, from any
liability for any act or omission relating to this Pledge Agreement or the
Pledged Collateral, except for any liability arising from the gross negligence
or willful misconduct of the Collateral Agent or such holder, or their
respective officers, employees or agents.

 

14.        Notices. All notices required or permitted to be given under this
Pledge Agreement shall be given at the address specified below, or at such other
address as may be designated in a written notice to the other parties hereto:

 

 

if to the Pledgors:

Ruby Tuesday, Inc.

150 West Church Avenue

Maryville, TN 37801

Attention: Chief Financial Officer

Telecopy: 865-379-6817

 

 

if to the Collateral Agent:

Bank of America, N.A.

Agency Management

231 South LaSalle Street

Mail Code: IL1-231-10-41

Chicago, Illinois 60604

Attention: Laura Call

Telephone: 312-828-3559

Facsimile: 877-207-2883

 

15.        Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

 

16.        Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Pledge Agreement.

 

 

17.

Governing Law; Submission to Jurisdiction; Venue.

 

(a)        THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA WITHOUT REGARD TO

 

12

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

(b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AGREEMENT
OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NORTH
CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE WESTERN DISTRICT OF NORTH CAROLINA, AND BY EXECUTION AND DELIVERY OF THIS
PLEDGE AGREEMENT, EACH PLEDGOR AND THE COLLATERAL AGENT, ON BEHALF OF ITSELF AND
EACH SECURED CREDITOR, CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PLEDGOR AND THE COLLATERAL
AGENT, ON BEHALF OF ITSELF AND EACH SECURED CREDITOR, IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER FINANCING DOCUMENT RELATED
THERETO. EACH PLEDGOR AND THE COLLATERAL AGENT, ON BEHALF OF ITSELF AND EACH
SECURED CREDITOR, WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

 

18.

Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
PLEDGE AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS PLEDGE AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS PLEDGE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

19.         Severability. If any provision of this Pledge Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

 

20.        Entirety. This Pledge Agreement, the other Financing Documents and
the other documents relating to the Senior Secured Obligations represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Financing Documents, any other
documents relating to the Senior Secured Obligations, or the transactions
contemplated herein and therein.

 

21.        Survival. All representations and warranties of the Pledgors
hereunder shall survive the execution and delivery of this Pledge Agreement, the
other Financing Documents and the other documents relating to the Senior Secured
Obligations, the delivery of the Notes and the extension of credit thereunder or
in connection therewith.

 

13

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

22.        Other Security. To the extent that any of the Senior Secured
Obligations are now or hereafter secured by property other than the Pledged
Collateral (including, without limitation, real and other personal property
owned by a Pledgor), or by a guarantee, endorsement or property of any other
Person, then to the maximum extent permitted by applicable law the Collateral
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Collateral Agent shall have the right, in its sole discretion,
to determine which rights, security, liens, security interests or remedies the
Collateral Agent shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of them
or the Senior Secured Obligations or any of the rights of the Collateral Agent
or the Secured Creditors under this Pledge Agreement, under any of the other
Financing Documents or under any other document relating to the Senior Secured
Obligations.

 

 

23.

Joint and Several Obligations of Pledgors.

 

(a)         Each of the Pledgors is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Secured Creditors, for the mutual benefit, directly and indirectly, of each of
the Pledgors and in consideration of the undertakings of each of the Pledgors to
accept joint and several liability for the obligations of each of them.

 

(b)        Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Senior Secured Obligations arising under this Pledge
Agreement, the other Financing Documents and any other documents relating to the
Senior Secured Obligations, it being the intention of the parties hereto that
all the Senior Secured Obligations shall be the joint and several obligations of
each of the Pledgors without preferences or distinction among them.

 

(c)         Notwithstanding any provision to the contrary contained herein, in
any other of the Financing Documents or in any other documents relating to the
Senior Secured Obligations, the obligations of each Guarantor under the
Intercreditor Agreement, the other Financing Documents and the documents
relating to the Senior Secured Obligations shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under Debtor Relief Laws or any comparable provisions of
any applicable state law.

 

 

[Signature Pages Follow]

 

14

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

            Each of the parties hereto has caused a counterpart of this Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

PLEDGORS:

RUBY TUESDAY, INC.,

a Georgia corporation

 

 

By:/s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:   Senior Vice President

 

 

RTBD, INC.

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  President

 

RT FINANCE, INC.

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RUBY TUESDAY GC CARDS, INC.

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

 

RT TAMPA FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT ORLANDO FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------



RT SOUTH FLORIDA FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT NEW YORK FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT SOUTHWEST FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT MICHIANA FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT FRANCHISE ACQUISITION, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT KENTUCKY RESTAURANT HOLDINGS, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT FLORIDA EQUITY, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

 

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

RTGC, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT WEST PALM BEACH FRANCHISE, LP

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT MICHIGAN FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RT DETROIT FRANCHISE, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

RUBY TUESDAY, LLC

 

 

By: /s/ Marguerite N. Duffy

Name:Marguerite N. Duffy

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Collateral Agent

 

By: /s/ Anne Zeschke

Name:Anne Zeschke

Title:  Assistant Vice President

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

SCHEDULE 2(a)

 

EQUITY INTERESTS

 

 

Pledgor

 

Issuer

Number of

Shares/Units

Certificate

Number

Percentage Ownership

 

 

 

 

 

 

 [img1.gif]


 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

EXHIBIT 4(a)

 

FORM OF IRREVOCABLE STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

the following shares of capital stock of ____________________, a ____________
corporation:

 

 

Number of Shares

Certificate Number

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

 

 

[HOLDER]

 

 

By:

 

Name:

 

Title:

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

SCHEDULE I

 

FORM OF

 

PLEDGE SUPPLEMENT AGREEMENT (this “Supplement”), dated as of ________ __, 20__
is by and between [________] (the “New Pledgor”) and BANK OF AMERICA, N.A., in
its capacity as Collateral Agent under the Pledge Agreement dated as of May __,
2008 (as amended or modified from time to time, the “Pledge Agreement”) among
Ruby Tuesday, Inc., the other Pledgors party thereto and Bank of America, N.A.,
in its capacity as Collateral Agent for the benefit of the Secured Creditors.
Terms used but not otherwise defined herein shall have the meanings provided in
the Pledge Agreement.

 

The New Pledgor hereby agrees as follows with the Collateral Agent, for the
benefit of the Secured Creditors:

 

1.          The New Pledgor, as security for the Senior Secured Obligations,
hereby pledges and assigns to the Collateral Agent, for the benefit of the
Secured Creditors, and grants to the Collateral Agent, for the benefit of the
Secured Creditors, a continuing security interest in any and all right, title
and interest of the New Pledgor in and to the Pledged Shares, including, without
limitation, the Pledged Shares identified on Schedule A attached hereto and all
of the Pledged Collateral relating thereto pursuant to the terms of the Pledge
Agreement. The information on the Schedule 2(a) to the Pledge Agreement is
hereby amended to add the information shown on the attached Schedule A. The New
Pledgor intends that the Pledge Agreement be construed as if the Pledged Shares
identified on Schedule A attached hereto had originally been included in
Schedule 2(a) to the Pledge Agreement.

 

2.          The New Pledgor hereby represents and warrants to the Collateral
Agent, for the benefit of the Secured Creditors, that (a) this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally, (b) the
representations and warranties made by it as a Pledgor under the Pledge
Agreement are true and correct on and as of the date hereof based upon the
applicable information referred to in clause (c) of this Section and (c) the
original stock certificate(s) evidencing the Pledged Shares identified on
Schedule A attached hereto and executed stock power(s) with respect thereto in
the form of Schedule B hereto accompany this Supplement.

 

3.          The New Pledgor authorizes the Collateral Agent to file one or more
financing statements (with a description of the Pledged Collateral contained
herein) disclosing the Collateral Agent’s security interest in the Pledged
Collateral. The New Pledgor agrees to execute and deliver to the Collateral
Agent such financing statements and other filings as may be requested by the
Collateral Agent in order to perfect and protect the security interest created
hereby in the Pledged Collateral of such New Pledgor.

 

4.          The New Pledgor hereby acknowledges, agrees and confirms that by
execution of this Supplement, the New Pledgor will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes thereunder and shall have
all of the obligations of the Pledgors thereunder as though it had executed the
Pledge Agreement.

 

5.          This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

6.          This Supplement shall be governed by and construed and interpreted
in accordance with the laws of the State of Georgia.

 

 

[remainder of page intentionally left blank]

 

CHAR1\1042960v9

 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the New Pledgor has caused this Supplement to be
duly executed by its authorized officer, and the Collateral Agent has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

[New Pledgor]

 

By  

 

Name:

Title:  

 

Acknowledged and accepted:

 

BANK OF AMERICA, N.A., as Collateral Agent

 

By  

 

Name:

Title:  

 

 

 

2

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

Schedule A

to

Supplement Agreement

 

EQUITY INTERESTS

 

 

Pledgor

 

Issuer

Number of

Shares/Units

Certificate

Number

Percentage Ownership

 

 

 

 

 

 

 [img2.gif]


 

3

CHAR1\1042960v9

 



 

--------------------------------------------------------------------------------

SCHEDULE B

 

FORM OF IRREVOCABLE STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

the following shares of capital stock of ____________________, a ____________
corporation:

 

 

Number of Shares

Certificate Number

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

 

 

[HOLDER]

 

 

By:

 

Name:

 

Title:

 

 

CHAR1\1042960v9

 

 